       Case 2:20-cv-00136-NT Document 15-12 Filed 06/19/20 Page 1 of 1                   PageID EXHIBIT
                                                                                                #: 259  E



From:                           Ray Stoddard <ray.stoddard@hyatt.com>
Sent:                           Thursday, January 9, 2020 11:29 AM
To:                             Rick Martin; John Schultzel
Cc:                             Dan Flaherty; Nicole Snyder
Subject:                        Check


Per a conversation with Dan Murphy and Mike Vandeheede, Mike needs a check before noon for $9000.00.




                                                       1
